Citation Nr: 0909564	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to February 
1946 and from April 1946 to April 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran's claim was denied by the Board in August 2006.  
He appealed to the Court of Appeals for Veterans Claims 
(Court).  In a November 2007 Memorandum Decision, the Court 
vacated the Board's August 2006 decision and remanded for 
further proceedings consistent with the decision.  In May 
2008, the Board remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he has prostate cancer as the result 
of exposure to ionizing radiation in service.  Specifically, 
he has stated that he served offshore Japan aboard the USS 
Clay soon after the atomic bombs were dropped in Hiroshima 
and Nagasaki.  In May 2008, the Board remanded this matter to 
obtain ship's logs for the USS Clay and for a new VA 
examination. 

The evidence obtained as a result of the Board's remand 
indicates that the USS Clay was stationed more than 400 miles 
from Hiroshima, and more than 800 miles from Nagasaki.  
Overall, the Veteran is not shown to have been exposed to 
ionizing radiation in service or entitled to the evidentiary 
presumptions of 38 C.F.R. § 3.309 and 3.311.

The Veteran argues that the July 2008 VA exam does not comply 
with the Board's directives because the examiner failed to 
discuss his in-service genitourinary problems, an issue that 
was directly addressed by the Court in the November 2007 
Memorandum Decision and by the Board in the May 2008 Remand.  

A review of the July 2008 VA exam report shows that the VA 
examiner did not address the Veteran's treatment in service 
for a painful mass in the left scrotum, his diagnosis of 
varicocele, and his surgical correction, and the relation, if 
any, to his prostate cancer.  The Board specifically 
addressed this criteria in the May 2008 Remand.

Accordingly, the Board finds that further development is 
necessary in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file and 
a copy of this Remand to a VA physician.  
The physician is asked to indicate review 
of the claims file and to provide an 
opinion as to the following:

Based on a review of the claims file, the 
examiner should specifically state whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's prostate cancer was 
first manifest in service and/or 
etiologically related to his service.

The examiner is asked to specifically 
address the Veteran's service treatment 
records and his treatment for a painful 
mass in the left scrotum, a diagnosis of 
varicocele, and surgical correction.  The 
examiner need not address a potential 
relationship to the claimed exposure to 
ionizing radiation, as the evidence fails 
to demonstrate that the alleged exposure 
occurred.

The complete rationale for all opinions 
expressed should be clearly set forth in 
the examination report.

2.  The RO should ensure that the medical 
report requested above complies with this 
remand.  If the report is insufficient, or 
if any requested action is not taken or is 
deficient, it should be returned to the 
examiner for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If the benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case and afford the 
Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.   See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

